SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ý Filed by a Party other than the Registrant  Check the appropriate box: ý Preliminary Proxy Statement  Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2))  Definitive Proxy Statement  Definitive Additional Materials  Soliciting Material Pursuant to §240.14a-12 CONSULTING GROUP CAPITAL MARKETS FUNDS (Name of Registrant as Specified In Its Charter) (Name of Person(s) filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required.  Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid:  Fee paid previously with preliminary materials.  Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration Statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: LETTER FROM THE CHIEF EXECUTIVE OFFICER A Notice of Special Meeting of Shareholders of Consulting Group Capital Markets Funds July 2, Dear Shareholder: As an investor in Consulting Group Capital Markets Funds (“Trust”), you are cordially invited to attend a Special Meeting of Shareholders (“Special Meeting”) on August 31, 2009, at 4:00 P.M., Eastern time, to be held at the offices of the Trust’s administrator, Brown Brothers Harriman & Co., 140 Broadway, 3rd floor, New York, NY 10005. Shareholders who are unable to attend the Special Meeting are strongly encouraged to vote by proxy, which is customary in Shareholder meetings of this kind. A proxy statement (“Proxy Statement”) regarding the Special Meeting, a proxy card (“Proxy Card”) for your vote at the Special Meeting and a postage prepaid envelope in which to return your Proxy Card are enclosed. You may also vote by touch-tone telephone or through the Internet by following the instructions on the enclosed Proxy Card. At the Special Meeting, Shareholders will be asked to vote on the following proposals: (i) Election of Trustee The first proposal to be considered at the Special Meeting asks that you elect one Trustee as a member of the Board of Trustees (“Board”) of the Trust, to serve until a respective successor is duly elected and qualified. The Proxy Statement provides a description of the nominee’s background and current status with the Trust, along with other information. The Board of Trustees recommends that you vote “FOR” the election of the nominee to the Board. (ii) New Investment Management Agreement The second proposal to be considered at the Special Meeting asks that you approve a new investment management agreement (“Investment Management Agreement”) between the Trust and Citigroup Investment Advisory Services LLC. As a background to this proposal, Morgan Stanley & Co. (“Morgan Stanley”) and Citigroup Inc. have formed a joint venture known as Morgan Stanley Smith Barney LLC (“MSSB” or the “Joint Venture”) which now wholly owns Citigroup Investment Advisory Services LLC (“CIAS”).The closing of the Joint Venture resulted in a change of control of CIAS that automatically terminated the investment management agreement between the Trust and CIAS then in effect (“Previous Investment Management Agreement”) in accordance with its terms and as required under the Investment Company Act of 1940, as amended (“1940 Act”).As discussed below, following the termination of the Previous Investment Management Agreement, CIAS has been providing investment advisory services to each of the Funds of the Trust under an interim investment management agreement. The Board of Trustees recommends that you vote “FOR” the approval of the new Investment Management Agreement. (iii) Transact such other business as may properly come before the Special Meeting or at any adjournments or postponements thereof YOUR VOTE IS IMPORTANT! We ask that you review the enclosed Proxy Statement. If you do not plan to attend the Special Meeting, we ask that you complete, sign, date and return the Proxy Card as soon as possible in the enclosed postage prepaid envelope or vote by touch-tone telephone or through the Internet. Thank you in advance for your attention and vote with regard to these important proposals. Sincerely, James J.
